    Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 1 of 26




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

LOUISIANA NEWPACK SHRIMP, INC.                                CIVIL ACTION

VERSUS                                                        NO. 19-12948-WBV-KWR

OCEAN FEAST OF CHINA, LTD, ET AL.                             SECTION: D (4)

                                      Consolidated with

LONGHAI DESHENG SEAFOOD                                       CIVIL ACTION
STUFF CO. LTD

VERSUS                                                        NO. 20-782-WBV-KWR

LOUISIANA NEWPACK                                             SECTION: D (4)
SHRIMP, INC., ET AL.
                                  ORDER AND REASONS
       Before the Court is a Rule 12(B)(6) Partial Motion to Dismiss, filed by

defendants, Louisiana Newpack Shrimp, Inc. and Edward Lee.1 Longhai Desheng

Seafood Stuff Co. Ltd opposes the Motion,2 and movants have filed a Reply.3 After

careful consideration of the parties’ memoranda and the applicable law, the Motion

is GRANTED in part and DENIED in part.

       I.      FACTUAL AND PROCEDURAL BACKGROUND

       This consolidated matter arises from a failed joint venture between Louisiana

Newpack Shrimp, Inc. (“Louisiana Newpack”), Ocean Feast Co., Ltd. (“Ocean Feast”)

and Indigo Seafood Partners, Inc. (“Indigo”), that operated between 2017 and 2019.

On June 17, 2017, Louisiana Newpack, Ocean Feast and Indigo executed a Joint



1 R. Doc. 55. Unless otherwise specified, all footnotes refer to the docket of the master file, 19-cv-
12948.
2 R. Doc. 59.
3 R. Doc. 63.
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 2 of 26




Venture Agreement, effective March 15, 2017, to purchase, import and sell seafood

products from international seafood manufacturers.4 Edward Lee (“Lee”) signed the

Joint Venture Agreement as the legal representative of Louisiana Newpack, Arthur

Zeng (“Zeng”) signed as the legal representative of Ocean Feast, and Jeffrey G.

Martinez-Malo (“Martinez-Malo”) signed as the legal representative of Indigo. 5

Under the terms of the Joint Venture Agreement, Louisiana Newpack served as the

financier, Ocean Feast handled procurement and quality control, and Indigo was

responsible for sales and marketing.6 Louisiana Newpack claims that the parties

created the joint venture to sell seafood under the OCEANA brand.7

        On or about September 24, 2019, Louisiana Newpack filed a Petition for

Declaratory Judgment, Suit on Open Account and Damages in Louisiana state court,

asserting eleven causes of action against Ocean Feast, Indigo, Zeng and Martinez-

Malo.8 Most of the claims stem from Louisiana Newpack’s allegation that Indigo and

Ocean Feast breached the Joint Venture Agreement and their fiduciary duties owed

to the joint venture by procuring, marketing and selling seafood product outside of

the joint venture, despite agreeing orally and in writing to the exclusive nature of the

joint venture.9 As an example, Louisiana Newpack alleges that Ocean Feast and

Indigo conspired to import and sell product from Longhai Desheng Seafood Stuff Co.,

Ltd. (hereafter, “Longhai”), which is one of the joint venture’s largest suppliers of



4 R. Doc. 1-1 at p. 3; R. Doc. 29 at pp. 3-4; R. Doc. 29-1.
5 R. Doc. 29-1 at p. 5.
6 Id. at p. 1.
7 R. Doc. 29 at ¶ 13.
8 R. Doc. 1-1.
9 R. Doc. 1-1 at pp. 3-13.
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 3 of 26




crabmeat. 10 On October 3, 2019, Zeng, Martinez-Malo, Indigo and Ocean Feast

removed the case to this Court based upon diversity jurisdiction under 28 U.S.C. §

1332.11

       On March 6, 2020, Longhai filed a Complaint for Breach of Contract and Claim

on Open Account in this Court against Louisiana Newpack and its President, Edward

Lee, in his individual capacity (collectively, “Defendants”), seeking to recover an

outstanding balance of $998,188.03 allegedly owed for three lots of crabmeat that

Defendants purchased from Longhai in November and December of 2018.12 Longhai

asserts a breach of contract claim and a claim under Louisiana’s Open Account

Statute, La. R.S. 9:2781, against defendants Louisiana Newpack and Lee based upon

their alleged breach of a sales contract for seafood product, namely crabmeat. 13

Longhai alleges that under this contract, Louisiana Newpack ordered three lots of

crabmeat in November and December 2018 for a total of $1,368,788.03, that Longhai

supplied the crabmeat on a credit basis, and that Louisiana Newpack has only made

partial payments for the crabmeat, leaving an outstanding balance of $998,188.03

due and payable to Longhai.14 Longhai also claims that it has demanded payment

for the outstanding account receivable from Louisiana Newpack.15 Longhai asks the

Court to pierce the corporate veil and hold both Lee personally liable, along with

Louisiana Newpack, for the debts of Louisiana Newpack based primarily upon a


10 Id. at pp. 4-5.
11 R. Doc. 1.
12 R. Doc. 1 in Civ. A. No. 20-782-WBV-KWR, Longhai Desheng Seafood Stuff Co. Ltd. v. Louisiana

Newpack Shrimp Company, Inc., et al. (hereafter, the “Longhai matter”).
13 Id. at ¶ 12.
14 Id. at ¶¶ 7-8, 14.
15 Id. at ¶ 9.
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 4 of 26




letter authored by Lee and dated July 11, 2019. Longhai contends that in the letter,

Lee acknowledges and takes responsibility for the debt owed to Longhai and admits

to overextending his bank line of credit. 16       Longhai also alleges that Lee has

reportedly taken control of the crabmeat and is selling it, but diverting the proceeds

to repay the debts owed to him by Louisiana Newpack, rather than paying Louisiana

Newpack’s creditors.17 As such, Longhai asserts a breach of contract claim and an

open account claim against both Louisiana Newpack and Lee, individually, to recover

the outstanding balance of $998,188.03. 18         Longhai also seeks attorney’s fees

pursuant to Louisiana’s Open Account Statute, La. R.S. 9:2781.19

       On April 20, 2020, Defendants filed a Motion to Consolidate the two cases.20

The Court granted the motion, and the cases were consolidated on May 29, 2020.21

       Before the cases were consolidated, however, this Court issued an Order on

May 14, 2020, requiring Longhai to file an amended complaint to adequately allege

the citizenship of the parties for purposes of diversity jurisdiction. 22    Longhai

complied with the Order, and filed an Amended Complaint for Breach of Contract and

Claim on Open Account (hereafter, the “Amended Complaint”) on May 19, 2020.23

The Amended Complaint is identical to the original Complaint, with the exception of

the citizenship allegations of the parties.



16 Id. at ¶ 9.
17 Id.
18 Id. at ¶¶ 12-25.
19 Id. at ¶ 26.
20 R. Doc. 16 in the Longhai matter.
21 R. Doc. 54; R. Doc. 36 in the Longhai matter.
22 R. Doc. 29 in the Longhai matter.
23 R. Doc. 30 in the Longhai matter.
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 5 of 26




       Defendants also filed the instant Rule 12(b)(6) Partial Motion to Dismiss prior

to consolidation, seeking dismissal of both claims asserted against Lee and dismissal

of the open account claim against Louisiana Newpack, leaving only the breach of

contract claim against Louisiana Newpack.24 Defendants assert that Longhai has

failed to allege an independent cause of action against Lee and has failed to allege

sufficient facts to support piercing the corporate veil. Defendants point out that

Longhai alleges that Louisiana Newpack purchased three lots of crabmeat in

November and December 2018, that Louisiana Newpack has made certain payments,

leaving a balance of $988,188.04, and that Longhai has demanded payment from

Louisiana Newpack. 25         Relying upon FUFC, LLC v. Excel Contractors, LLC,

Defendants argue that there is no basis to pierce the corporate veil and hold Lee liable

for the breach of contract claim against Louisiana Newpack because Longhai has

failed to allege any facts to show that Lee had any personal involvement in the

contract between Longhai and Louisiana Newpack.26 Defendants likewise argue that

Longhai has not alleged that Lee personally did or failed to do anything that would

support an open account claim against him in his individual capacity.27

       Nonetheless, even if Longhai had alleged a valid cause of action against Lee,

Defendants argue Longhai has failed to allege any facts to support piercing the

corporate veil because the Complaint contains only a conclusory recitation of the


24 See, R. Doc. 31 in the Longhai matter; R. Doc. 55. The Court notes that throughout the Motion,
Defendants reference the original Complaint, rather than the Amended Complaint. See, R. Doc. 55-1
at pp. 2-3, 6, 7.
25 R. Doc. 55-1 at pp. 5-6.
26 Id. at p. 6 (citing FUFC, LLC, Civ. A. No. 18-1095, 2020 WL 1443039, at *8-9 (M.D. La. Mar. 24,

2020)).
27 R. Doc. 55-1 at p. 7.
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 6 of 26




factors to be considered in the veil-piercing analysis.28 Defendants further assert that

Longhai, a Chinese entity, does not have a claim against Defendants under

Louisiana’s Open Account Statute, La. R.S. 9:2781, because Longhai has not shown

that Louisiana law should apply under Louisiana’s choice of law provisions. 29 As

such, Defendants argue that Longhai has failed to carry its burden of proof at the

Rule 12(b)(6) stage, and that all but the breach of contract claim against Louisiana

Newpack should be dismissed.

       In response, Longhai argues that the Motion should be denied and that its

claims against Lee are properly pled.30 Longhai asserts that it is not required to

assert an independent claim against Lee as a predicate to piercing the corporate veil,

and that such a requirement would render the veil-piercing theory meaningless.

Longhai claims that the purpose of piercing the corporate veil is to hold an individual

liable on a cause of action that otherwise only exists against the entity.31 Longhai

further asserts that courts sitting in diversity, as in this case, routinely apply the law

of the state where the defendant corporation is incorporated to determine whether to

pierce the corporate veil. 32 Because Louisiana Newpack is a Louisiana limited

liability company with its domicile and principal place of business in Louisiana,

Longhai asserts Louisiana law applies to its corporate veil-piercing claim.33



28 Id. (citing R. Doc. 1 in the Longhai matter at ¶ 11).
29 R. Doc. 55-1 at pp. 8-9 (citing La. Civ. Code art. 3537).
30 R. Doc. 59 at p. 3.
31 Id. (citation omitted).
32 Id. at p.4 (citing Lentz v. Trinchard, 730 F. Supp. 2d 567, 581-82 (E.D. La. 2010)).
33 R. Doc. 59 at p. 4. The Court notes that the Amended Complaint, filed prior to the instant Motion,

alleges that Louisiana Newpack is a Louisiana corporation with its principal place of business in
Louisiana. See, R. Doc. 30 in the Longhai matter at ¶ 4.
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 7 of 26




        Longhai asserts that Louisiana courts apply the following five non-inclusive

factors to determine whether to pierce the corporate veil: (1) commingling of corporate

and shareholder funds; (2) failure to follow statutory formalities for incorporating and

transacting corporate affairs; (3) undercapitalization; (4) failure to provide separate

bank accounts and bookkeeping records; and (5) failure to hold regular shareholder

and director meetings.34 Longhai argues that courts within this Circuit have held

that whether to pierce the corporate veil depends upon the totality of the

circumstances and that alleging two of the five non-exclusive factors may be sufficient

to defeat a motion to dismiss.35 Longhai contends that it has alleged sufficient facts

to survive dismissal because the Amended Complaint references a letter dated July

11, 2019, in which Lee personally acknowledged and took responsibility for Louisiana

Newpack’s debt and stated that he was overextended and out of compliance with his

bank line of credit.36 Longhai further claims that the Amended Complaint alleges

that Lee is controlling Louisiana Newpack because he is selling seafood product and

diverting the proceeds to repay the debts Louisiana Newpack owes him, including

paying down the line of credit at the bank, to the detriment of Longhai, an

acknowledged creditor.37 Accepting all well-pleaded facts as true and viewing them

in the light most favorable to the non-mover, Longhai, Longhai asserts that it has



34 R. Doc. 59 at p. 5 (quoting ORX Resources, Inc. v. MBW Expl., LLC, 2009-0662 (La. App. 4 Cir.
2/10/10), 32 So.3d 931, 935) (internal quotation marks omitted).
35 R. Doc. 59 at pp. 5-7 (citing J.M. Smith Corp. v. Ciolino Pharmacy Wholesale Distributors, LLC, Civ.

A. No. 14-2580, 2015 WL 2383841, at *5 (E.D. La. May 19, 2015); Keybank Nat. Ass’n v. Perkins Rowe
Assocs., LLC, Civ. A. No. 09-497-JJB, 2010 WL 2838373, at *3 (M.D. La. July 19, 2010); Cargill, Inc.
v. Clark, Civ. A. No. 10-487-JJB, 2012 WL 6115096, at *7 (M.D. La. Dec. 10, 2012)).
36 R. Doc. 59 at pp. 7-8 (quoting R. Doc. 30-6) (internal quotation marks omitted).
37 R. Doc. 59 at pp. 8-9 (citing R. Doc. 30-6).
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 8 of 26




alleged sufficient facts to state a plausible claim for relief against Lee under both the

breach of contract and open account claims.

       Longhai further asserts that it has a viable claim against Defendants under

Louisiana’s Open Account Statute, La. R.S. 9:2781 based upon Louisiana’s choice of

law provisions, La. Civ. Code arts. 3537 and 3515.38 Applying those statutes, Longhai

claims that Louisiana law applies here because Defendants are both domiciled in

Louisiana, the negotiation and formation of the contracts presumably occurred via

communications between Defendants in Louisiana and Longhai in China, Louisiana

Newpack’s payment for the crabmeat was to be undertaken in Louisiana, the nature

and purpose of the contract was for a Louisiana entity to acquire and sell crabmeat,

and Longhai, a foreign plaintiff, chose to submit his claim to Defendants’ home

forum.39 Longhai notes that Defendants fail to state what law they believe applies in

this matter if Louisiana law does not apply.40 Finally, if the Court is inclined to grant

Defendants’ Motion to Dismiss, Longhai requests the opportunity to amend its

Amended Complaint.41

       In response, Defendants maintain that Longhai has failed to show why the

Court should pierce the corporate veil and hold Lee liable for the actions of Louisiana

Newpack. 42 Defendants contend that Longhai would only have a viable cause of

action against Lee if he was personally involved in the business dealings between



38 R. Doc. 59 at pp. 10-11.
39 Id. at pp. 11-12 (citing L&L Oil Co. v. Hugh Mac Towing Corp., 859 F. Supp. 1002, 1004-05 (E.D.
La. 1994)).
40 R. Doc. 59 at p. 11.
41 Id. at p. 12.
42 R. Doc. 63 at pp. 1-2.
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 9 of 26




Louisiana Newpack and Longhai.43 Defendants argue that because Longhai does not

have an underlying breach of contract claim against Lee, it cannot pierce the

corporate veil to hold Lee liable. However, Defendants maintain that Longhai has

also failed to allege any facts to support piercing the corporate veil. Defendants

dispute that Lee personally acknowledged the debt of Louisiana Newpack in the July

11, 2019 letter, noting that Lee signed the letter in his capacity as president of

Louisiana Newpack.44 Defendants also claim that Longhai has failed to allege any

facts to show that Lee is selling joint venture product in his individual capacity.45

Defendants contend that Longhai’s allegations in the Complaint establish that Lee

acted only in his capacity as President of Louisiana Newpack, and that dismissal of

Lee is warranted.

       II.     LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(b)(6), a defendant can seek dismissal

of a complaint, or any part of it, for failure to state a claim upon which relief may be

granted.46 To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” 47 “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is




43 R. Doc. 63 at pp. 2-3.
44 Id. at pp. 3-4 (citing R. Doc. 1-9 in the Longhai matter at p. 2).
45 R. Doc. 63 at p. 4.
46 Fed. R. Civ. P. 12(b)(6).
47 Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949 173 L.Ed.2d 868 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 10 of 26




liable for the misconduct alleged.” 48 “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant

has acted unlawfully.”49

        A court must accept all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.50 The Court, however, is not bound to accept as true

conclusory allegations, unwarranted factual inferences, or legal conclusions.                          51


“Dismissal is appropriate when the complaint on its face shows a bar to relief.” 52

Nonetheless, the Fifth Circuit has held that a motion to dismiss under Rule 12(b)(6)

is generally disfavored and is rarely granted.53 In deciding a Rule 12(b)(6) motion to

dismiss, a court is generally prohibited from considering information outside the

pleadings, but may consider documents outside of the complaint when they are: (1)

attached to the motion; (2) referenced in the complaint; and (3) central to the

plaintiff’s claims.54 The Court can also take judicial notice of matters that are of

public record, including pleadings that have been filed in a federal or state court.55




48 Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting Ashcroft, 556 U.S. at 678, 129 S.Ct. at
1949) (quotation marks omitted).
49 Iqbal, 556 U.S. at 679, 129 S.Ct. at 1949 (quotation omitted).
50 Gines v. D.R. Horton, Inc., 699 F.3d 812, 816 (5th Cir. 2012) (quoting In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007)).
51 Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005).
52 Cutrer v. McMillan, 308 Fed.Appx. 819, 820 (5th Cir. 2009) (quotation and internal quotation marks

omitted).
53 Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (quoting Harrington v. State Farm Fire & Cas.

Co., 563 F.3d 141, 147 (5th Cir. 2009)); Manguno v. Prudential Property and Casualty Ins. Co., 276
F.3d 720, 725 (5th Cir. 2002).
54 Maloney Gaming Mgmt., LLC v. St. Tammany Parish, 456 Fed.Appx. 336, 340-41 (5th Cir. 2011).
55 In re American Intern. Refinery, 402 B.R. 728, 749 (W.D. La. 2008) (citing Cisco Systems, Inc. v.

Alcatel USA, Inc., 301 F. Supp. 2d 599, 602 n.3 (E.D. Tex. 2004).
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 11 of 26




        III.    ANALYSIS

        A. Longhai’s Claims Against Defendants under Louisiana’s Open
           Account Statute, La. R.S. 9:2781.

        1. Applicable Law.

        Defendants assert that Longhai has failed to allege a plausible claim against

Louisiana Newpack or Lee under Louisiana’s Open Account Statute, La. R.S. 9:2781,

because the Amended Complaint contains only conclusory allegations and because

Longhai has failed to show that Louisiana law will govern its claims.56 The parties

agree that a federal court sitting in diversity, such as this Court, applies the choice

of law rules of the forum state and, further, when the contract at issue is silent as to

choice of law, Louisiana Civil Code article 3537 provides the relevant factors for

determining which law applies.57 The sales contract at issue is silent as to choice of

law. The Court, therefore, looks to Louisiana Civil Code article 3537. According to

Article 3537, “an issue of conventional obligations is governed by the law of the state

whose policies would be most seriously impaired if its law were not applied to that

issue.”58 Article 3537 further provides:

        That state is determined by evaluating the strength and pertinence of
        the relevant policies of the involved states in the light of: (1) the
        pertinent contacts of each state to the parties and the transaction,
        including the place of negotiation, formation, and performance of the
        contract, the location of the object of the contract, and the place of
        domicile, habitual residence, or business of the parties; (2) the nature,
        type, and purpose of the contract; and (3) the policies referred to in
        Article 3515, as well as the policies of facilitating the orderly planning



56 R. Doc. 55-1 at p. 8.
57 See, R. Docs. 55-1 at pp. 8-9, 59 at pp. 10-11, 63 at pp. 7-8.
58 La. Civ. Code art. 3537.
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 12 of 26




       of transactions, of promoting multistate commercial intercourse, and of
       protecting one party from undue imposition by the other.59

Louisiana Civil Code article 3515 further provides, in pertinent part, that:

       An issue in a case having contacts with other states is governed by the
       law of the state whose policies would be most seriously impaired if its
       law were not applied to that issue.

       That state is determined by evaluating the strength and pertinence of
       the relevant policies of all involved states in the light of: (1) the
       relationship of each state to the parties and the dispute; and (2) the
       policies and needs of the interstate and international systems, including
       the policies of upholding the justified expectations of parties and of
       minimizing the adverse consequences that might follow from subjecting
       a party to the law of more than one state.60

For purposes of Article 3515, the word “state” includes “any foreign country or

territorial subdivision thereof that has its own system of law.”61

       Applying the foregoing choice of law provisions, the Court finds that Louisiana

law governs Longhai’s claims against Defendants. The Court rejects Defendants’

repeated assertion that “Longhai continues to assume that the Louisiana Open

Account Statute applies simply because Mr. Lee and Louisiana Newpack are

Louisiana citizens.”62 Contrary to Defendants’ baseless assertion, Longhai argued in

its Opposition brief that Louisiana law should apply because Defendants are both

citizens of Louisiana, the negotiation and formation of the contracts in question were

presumably by communications between Defendants in Louisiana and Longhai in

China, payment for the crabmeat was to be undertaken in Louisiana, and the nature



59 Id.
60 La. Civ. Code art. 3515.
61 Mendonca v. Tidewater Inc., 2003-1015 (La. App. 4 Cir. 12/17/03), 862 So.2d 505, 511 (quoting La.

Civ. Code art. 3516).
62 R. Doc. 63 at pp. 7, 8.
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 13 of 26




and purpose of the contract was for a Louisiana entity to acquire crabmeat and sell it

for profit.63 Longhai acknowledges that the crabmeat was not shipped directly to

Louisiana, but contends that the remaining factors weigh in favor of applying

Louisiana law.64 The Court agrees. Considering the Louisiana contacts of the parties

and the transaction, the nature of the contract and the policy of promoting multistate

commercial intercourse, the Court finds that Louisiana law applies to Longhai’s

claims against Defendants.65

        The Court further finds that the case relied upon by Defendants, Mendonca v.

Tidewater Inc., is distinguishable from this case and does not stand for the

proposition for which it is cited by Defendants. Defendants cite Mendonca, in both

their Motion and Reply brief, as a case in which a Louisiana appellate court affirmed

dismissal of a contract claim after concluding that Louisiana law did not apply

because “the plaintiff was neither a citizen nor resident of Louisiana and had never

worked or lived in Louisiana.”66 While the Mendonca court concluded that Louisiana

law did not apply to the contract claims at issue, that conclusion was not based solely

upon the fact that the plaintiff was not a resident of Louisiana and had never worked

in Louisiana.67 Instead, after noting those two facts, the Mendonca court held that:

        There is also insufficient evidence in the record to support a contract
        claim against Tidewater. Mr. Mendonca’s contractual relationship was
        with Al Wasl, his employer in Dubai, U.A.E., not with Tidewater. There
        should be no expectation on the part of Mr. Mendonca, who is neither a
        United States citizen nor a resident of Louisiana, that the laws of
63 R. Doc. 59 at pp. 11-12.
64 Id.
65 Mendonca v. Tidewater Inc., 2003-1015 (La. App. 4 Cir. 12/17/03), 862 So.2d 505, 511 (citing La. Civ.

Code art. 3537).
66 R. Doc. 55-1 at pp. 9-10; R. Doc. 63 at p. 8.
67 Mendonca, 2003-1015, 862 So.2d at 511.
      Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 14 of 26




      Louisiana would apply to a contract relating to his employment by a
      foreign company in a foreign country. Therefore, we find that the trial
      court properly granted Tidewater’s exception of no right of action with
      respect to the contract claims Mr. Mendonca has asserted against
      Tidewater.68
Thus, contrary to Defendants’ assertion, the Mendonca court did not dismiss the

contract claims at issue based upon Louisiana’s choice of law provision; the court

dismissed the claims because the plaintiff had no cause of action against the

defendant entity that was sued in contract. As such, Mendonca is distinguishable

from this case, where Longhai contracted with a Louisiana entity, namelyLouisiana

Newpack.

          For the foregoing reasons, the Court denies Defendants’ Motion to the extent

they seek dismissal of the open account claim on the basis that Longhai has failed to

show that Louisiana law applies in this case.

          2. Facial Plausibility of the Open Account Claim.

          Turning to Defendants’ next argument for dismissing the open account claim,

the Court agrees with Defendants that the Amended Complaint fails to allege

sufficient facts to state a plausible claim against Louisiana Newpack or Lee under

Louisiana’s Open Account Statute, La. R.S. 9:2781. Louisiana law defines an “open

account” as “any account for which a part or all of the balance is past due, whether or

not the account reflects one or more transactions and whether or not at the time of

contracting the parties expected future transactions.”69 “When any person fails to

pay an open account within thirty days after the claimant sends written demand



68   Id.
69   La. R.S. 9:2781(D).
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 15 of 26




therefor correctly setting forth the amount owed, that person shall be liable to the

claimant . . . when judgment on the claim is rendered in favor of the claimant.”70 In

determining whether a course of dealing qualifies as an open account, Louisiana

courts consider the following factors: (1) whether there were other business

transactions between the parties; (2) whether a line of credit was extended by one

party to the other; (3) whether there are running or current dealings; and (4) whether

there are expectations of other deadlines.71

       In the Amended Complaint, Longhai merely alleges that Defendants had an

ongoing relationship with Longhai whereby Longhai agreed to sell, and Louisiana

Newpack agreed to purchase, seafood product on a credit basis in November and

December 2018, that Louisiana Newpack and Lee placed three orders for crabmeat

in November and December 2018, that there remains an outstanding balance of

$998,188.03 due and payable to Longhai on the account, and that the foregoing

allegations constitute an “open account” under La. R.S. 9:2781. 72 Longhai then

quotes the language of the statute and alleges that Louisiana Newpack and Lee,

individually, are indebted to Longhai for the outstanding balance.                      73   These

allegations are insufficient to state a plausible open account claim, as they fail to

address the four factors required to state a claim under La. R.S. 9:2781. As such,

Defendants have shown that the open account claim must be dismissed.


70 La. R.S. 9:2781(A).
71 R. Doc. 33-1 at p. 19 (quoting Cambridge Toxicology Grp., Inc. v. Exnicios, 495 F.3d 169, 174 (5th
Cir. 2007)) (internal quotation marks omitted); R. Doc. 37 at p. 21 (quoting Southeast Recovery Grp.,
LLC v. BP Am., Inc., Civ. A. No. 11-823, 2011 WL 4073241, at *1 (E.D. La. Sept. 13, 2011)) (internal
quotation marks omitted).
72 R. Doc. 30 at ¶¶ 19-22.
73 Id. at ¶¶ 23-25.
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 16 of 26




       However, in its Opposition brief, Longhai specifically requested leave to amend

its Amended Complaint under Federal Rule of Civil Procedure 15 to cure any

deficiencies found by the Court.74 While the Court will “freely give leave [to amend]

when justice so requires,” 75 leave to amend “is by no means automatic.” 76 In

exercising its discretion, this Court may consider such factors as “undue delay, bad

faith, or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, and futility of the amendment.”77

Applying those factors here, the Court will exercise its discretion and grant Longhai

leave to amend its Amended Complaint under Fed. R. Civ. P. 15.                    Accordingly,

Defendants’ Motion is granted to the extent that Defendants seek dismissal of the

open account claim, which is dismissed without prejudice.                Longhai shall have

fourteen days from the date of this Order to amend to cure the deficiencies of its open

account claim.

       B. Longhai’s Claims Against Lee in His Personal Capacity.

       Although lumped together as one argument, Defendants seek to dismiss Lee

from this litigation based upon the following two grounds: (1) Longhai has failed to

allege an independent cause of action against Lee for breach of contract or suit on

open account; and (2) Longhai has failed to allege sufficient facts to allow it to pierce




74 R. Doc. 59 at p. 12.
75 Fed. R. Civ. P. 15(a).
76 Halbert v. City of Sherman, Tex., 33 F.3d 526, 529 (5th Cir. 1994) (citation omitted).
77 Nolan v. M/V SANTE FE, 25 F.3d 1043 (5th Cir. 1994) (citing Gregory v. Mitchell, 635 F.2d 199,

203 (5th Cir. 1981)).
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 17 of 26




the corporate veil and hold Lee personally liable for Louisiana Newpack’s debts. 78

The Court will address each argument, but in reverse order.

        1. Longhai has alleged sufficient facts to support its alter ego theory
           against Lee.

        In determining whether to dismiss Longhai’s claims against Lee in his

personal capacity, the Court can consider matters outside of the pleadings, namely

the July 11, 2019 letter authored by Lee, because it was attached as an exhibit to

and referenced in Longhai’s Amended Complaint, 79 and because it is central to

Longhai’s alter ego theory of recovery against Lee.80 To the extent Defendants seek

to dismiss Longhai’s claims against Lee for failing to allege sufficient facts to pierce

the corporate veil and hold Lee liable for Louisiana Newpack’s actions, the Court

finds that Longhai has alleged sufficient facts in the Amended Complaint to support

its alter ego theory of liability. The Court has already determined that Louisiana law

applies to Longhai’s claims against Defendants in this matter.                       This Court has

previously recognized that, “Louisiana courts have not explicitly ruled on the

appropriate choice of law for veil piercing theories. However, the Fifth Circuit has

predicted that Louisiana courts would look to the law of the state in which the

defendant corporation was incorporated.” 81 In the Amended Complaint, Longhai



78 R. Doc. 55-1 at pp. 5-8.
79 See, R. Docs. 29 & 29-1.
80 R. Docs. 30 & 30-6. See, Maloney Gaming Mgmt., LLC v. St. Tammany Parish, 456 Fed.Appx. 336,

340-41 (5th Cir. 2011).
81 Lentz v. Trinchard, 730 F. Supp. 2d 567, 582 (E.D. La. 2010) (Africk, J.) (citing Patin v.

Thoroughbred Power Boats, Inc., 294 F.3d 640, 647 (5th Cir. 2002)). See, Energy Coal v. CITGO
Petroleum Corporation, 836 F.3d 457, 462 (5th Cir. 2016) (reaffirming Patin and stating that,
“Louisiana courts look to the state of incorporation not just when deciding issues involving piercing,
which as noted above is a close relative of the single business enterprise theory, but also when deciding
    Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 18 of 26




alleges that Louisiana Newpack is a Louisiana corporation with its principal place of

business in Louisiana.82 Defendants do not contest these allegations.83 Thus, the

Court finds that Louisiana law applies to Longhai’s veil-piercing claims.

        Under Louisiana law, a corporation is a separate entity from its shareholders,

and shareholders are not liable for the debts of the corporation.84 Louisiana courts

are reluctant to allow a veil-piercing action,85 and have held that only exceptional

circumstances warrant disregarding the corporate entity as a separate entity. 86

However, “the court may ignore the corporate fiction and hold the individual

shareholders liable . . . where the corporation is found to be simply the ‘alter ego’ of

the shareholder,” which “usually involves situations where fraud or deceit has been

practiced by the shareholder acting through the corporation.”87 The Fifth Circuit has

further held that under Louisiana law, the corporate veil may be pierced under the

alter ego doctrine when “the corporate entity is disregarded to such an extent that

the affairs of the corporation are indistinguishable from the affairs of the officer or

director.”88




more general questions of corporate structure.” (citations omitted)); Soriano v. Gulf Coast Lift, LLC,
Civ. A. No. 12-2744, 2014 WL 949145, at *9 (E.D. La. Mar. 11, 2014) (Vance, J.) (citing Patin, supra).
82 R. Doc. 30 at ¶ 4.
83 See generally, R. Docs. 55-1 & 63.
84 Riggins v. Dixie Shoring Co., Inc., 590 So.2d 1164, 1168 (La. 1991) (citations omitted).
85 Martin v. Spring Break 83 Production, LLC, 797 F.Supp.2d 719, 724 (E.D. La. 2011) (citations

omitted).
86 Fausse Riviere, LLC, 2016-0633, 211 So.3d at 1192 (citations omitted); Riggins v. Dixie Shoring Co.,

Inc., 590 So.2d 1164, 1168 (La. 1991).
87 Riggins, 590 So.2d at 1168 (citing authority).
88 Tubos de Acero de Mexico, S.A. v. American Intern. Inv. Corp., Inc., 292 F.3d 471, 478 (5th Cir. 2002)

(citing First Downtown Dev. v. Cimochowski, 613 So.2d 671, 676 (La. App. 2 Cir. 1993)).
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 19 of 26




       Further, “Louisiana law does not require a finding of fraud in order to pierce

the corporate veil in a contract action.”89 However, “When fraud is not alleged, a

plaintiff seeking to pierce the corporate veil bears a heavy burden of proof in

demonstrating that the corporate form has been disregarded . . . .”90 In determining

whether to apply the alter ego doctrine, Louisiana courts consider the following five

non-exclusive factors: (1) commingling of corporate and shareholder funds; (2) failure

to follow statutory formalities for incorporating and transacting corporate affairs; (3)

undercapitalization; (4) failure to provide separate bank accounts and bookkeeping

records; and (5) failure to hold regular shareholder and director meetings.91

       Here, the parties correctly note that a request to pierce the corporate veil is

not an independent cause of action, but a means of imposing liability on a corporate

officer for the debts of the corporation.92 Applying the Riggins factors and viewing

the allegations of the Amended Complaint in the light most favorable to Longhai, the

Court finds that the allegations are sufficient to support its alter ego theory of

recovery against Lee at this stage. The Court agrees with Defendants that some of




89 Mack Energy Company v. Red Stick Energy, LLC, Civ. A. No. 16-1696, 2019 WL 4887410, at *8 (W.D.
La. Oct. 2, 2019) (citing Hollowell v. Orleans Regional Hosp., LLC, 217 F.3d 379, 386 (5th Cir. 2000)
(“Even if the defendants are correct that a WARN action is most akin to a contract action, they are
mistaken that Louisiana law requires a finding of fraud in order to pierce the corporate veil in a
contract action.”)).
90 Mack Energy Company, Civ. A. No. 16-1696, 2019 WL 4887410 at *8 (quoting Hollowell, 217 F.3d

at 386) (internal quotation marks omitted); Riggins, 590 So.2d at 1168 (citations omitted).
91 ORX Resources, Inc. v. MBW Expl., LLC, 2009-0662, p.8 (La. App. 4 Cir. 2/10/10), 32 So.3d 931, 936

(citing Riggins, 590 So.2d at 1168).
92 R. Doc. 55-1 at p. 5 (citations omitted); R. Doc. 59 at p. 3 (citations omitted); See, Mack Energy

Company, Civ. A. No. 16-1696, 2019 WL 4887410 at *7 (citing Peacock v. Thomas, 516 U.S. 349, 354,
116 S.Ct. 862, 133 L.Ed.2d 817 (1996)); Peyton Place, Condominium Associates, Inc. v. Guastella, 08-
365 (La. App. 5 Cir. 5/29/09), 18 So.3d 132, 149.
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 20 of 26




Longhai’s allegations, including the following, are a mere recitation of the Riggins

factors:

        Edward Lee and Louisiana Newpack disregard requisite corporate
        formalities; Louisiana Newpack is not distinguishable from Edward Lee;
        Edward Lee commingles his personal funds with that of Louisiana
        Newpack; Edward Lee does not follow statutory formalities for
        incorporating and transacting corporate affairs; and Louisiana Newpack
        is not adequately capitalized such that Edward Lee has used Louisiana
        Newpack as his alter ego and has diverted funds and/or assets received
        by Louisiana Newpack for his own personal gain and to the determinant
        [sic] of Louisiana Newpack’s creditors . . . .93

The Court finds such conclusory statements, without more, are insufficient to support

an alter ego theory of recovery against Lee.

        However, the Court further finds that Longhai’s allegations regarding the July

11, 2019 letter authored by Lee provide sufficient factual support for its alter ego

theory to avoid dismissal.94 Longhai alleges in the Amended Complaint that Lee is

the President, legal representative and registered agent of Louisiana Newpack, and

that he acknowledged and took responsibility for the debt of Louisiana Newpack in a

letter dated July 11, 2019.95 Longhai submitted a copy of the letter as an exhibit to

the Amended Complaint.96 Longhai alleges that, “Reportedly, Mr. Lee has taken

control of the crabmeat and is selling the product, but diverting the proceeds to

repayment of debts Louisiana Newpack owes him rather than paying the long

overdue amounts owed to Longhai, an acknowledged creditor.”97




93 R. Doc. 30 at ¶ 11 (emphasis in original).
94 See, R. Doc. 30 at ¶ 10.
95 Id.
96 R. Doc. 30-6.
97 R. Doc. 30 at ¶ 10.
     Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 21 of 26




        The Court has reviewed the letter and finds that it supports Longhai’s alter

ego theory. In the letter, Lee writes, “I want you to know that it is my mistake and I

am responsible. I want to assure you that you will be fully paid. I did not fully

supervise my business as I should and because of this, you are hurt and I sincerely

apologize for it.”98 Lee further writes, “My bank called my loan as ‘not in compliance’

with loan agreement. . . . Due to this situation, I have put in my personal money to

satisfy the bank, but it is not enough.”99 Although Lee signed the letter in his capacity

as President of Louisiana Newpack, the language used in the letter suggests that Lee

took certain actions on behalf of Louisiana Newpack in his personal capacity, not in

his capacity as President. The letter further supports Longhai’s allegations that

Louisiana Newpack was undercapitalized and that Lee commingled his personal

funds with those of the entity. As such, the Court finds that Longhai has alleged

sufficient facts to indicate that Lee could plausibly be considered the alter ego of

Louisiana Newpack and, therefore, be held personally liable for Louisiana Newpack’s

debts.100 Defendants’ Motion is therefore denied to the extent that Defendants seek

to dismiss Lee as a defendant based upon Longhai’s allegations of the alter ego

doctrine.




98 R. Doc. 30-6 at p. 1.
99 Id.
100 See, Aker Solutions, Inc. v. Shamrock Energy Solutions, LLC, Civ. A. No. 16-2560, 2016 WL

4529828, at *3 (E.D. La. Aug. 30, 2016) (Milazzo, J.) (finding allegations of undercapitalization and
president treating entity as an extension of himself sufficient for alter ego theory on motion to dismiss);
Keybank Nat. Ass’n v. Perkins Rowe Assocs., LLC, Civ. A. No. 09-497-JJB, 2010 WL 2838373, at *3
(M.D. La. July 19, 2010) (Brady, J.) (finding that alleging two of the five non-exclusive factors was
sufficient for alter ego theory to survive a motion to dismiss); But see, Aker Solutions, Inc. v. Shamrock
Energy Solutions, LLC, Civ. A. No. 16-2560, 2019 WL 4981912, at *18 (E.D. La. Oct. 8, 2019) (Ashe,
J.) (finding undercapitalization, alone, insufficient to support alter ego theory).
      Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 22 of 26




        The Court further finds Defendants’ reliance upon the Middle District of

Louisiana’s ruling in FUFC, LLC v. Excel Contractors, LLC101 is misplaced. Initially

the Court notes that FUFC, LLC is not binding Fifth Circuit law; instead, it is an

Order from a sister court. Nonetheless, the Court does look to our sister courts’

decisions when appropriate. In this case, the Court does not read the FUFC, LLC

decision as requiring a valid, independent cause of action against the corporate officer

as a predicate to piercing the corporate veil. Instead, that court concluded that there

was no basis to pierce the corporate veil in that case because: (1) the plaintiff had

failed to assert fraud, conversion, misappropriation, or theft against the officer, as

required under La. R.S. 12:1320(D); and (2) the plaintiff had failed to satisfy pleading

standards for a veil-piercing claim. 102 That court explained that the complaint

referred to both the officer and the entity in nearly every allegation of fact, which

made it impossible for the court to determine what claims were asserted against the

officer, which facts supported those claims, and what conduct was attributable to the

officer for purposes of weighing the veil-piercing factors.103 As such, this Court rejects

Defendants’ assertion that the FUFC, LLC decision requires Lee’s dismissal from this

litigation.




101 Civ. A. No. 18-1095, 2020 WL 1443039, at *8-9 (M.D. La. Mar. 24, 2020)).
102 Id.
103 2020 WL 1443039 at *9.
      Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 23 of 26




        2. Longhai has failed to allege sufficient facts to support a cause of
           action against Lee in his personal capacity for breach of contract
           and for suit on open account.

        The Court further finds that, to the extent Longhai seeks to hold Lee

personally liable for the breach of contract and open account claims based upon

actions taken by Lee in his individual capacity and not through the alter ego doctrine,

the claims are not plausible on their face. To assert a claim for breach of contract

against Lee in his personal capacity, Longhai must prove both the existence of a

contract and privity.104 Neither party disputes the existence of a sales contract in

this case.105 As Defendants correctly point out, however, the Amended Complaint

does not allege that Lee, in his personal capacity, was a party to the contract. The

Purchase Orders and Invoices attached to the Amended Complaint also do not

mention Lee’s name, and reference only Louisiana Newpack. 106 In the Amended

Complaint, Longhai alleges that Louisiana Newpack placed the three orders at

issue,107 that Louisiana Newpack has made partial payment for the produce,108 and

that Longhai has demanded payment from Louisiana Newpack, but to no avail.109

The Amended Complaint fails to allege any factual support to show that Lee was a



104 Terrebonne Par. Sch. Bd. v. Mobil Oil Corp., 310 F.3d 870, 888 (5th Cir. 2002).
105 Although not mentioned in its briefs, the Court notes that Defendants filed a third-party claim
against Indigo, Ocean Feast, Zeng and Martinez-Malo before the two cases were consolidated and
before filing the instant Motion. See, R. Doc. 34 in the Longhai matter. The Court further notes that
while the third-party claim does not mention the three crabmeat purchases at issue in this case, placed
in November and December of 2018, Defendants assert that Louisiana Newpack did not place any
orders with Longhai, that there is no privity between Longhai and Louisiana Newpack, and that any
orders were placed by Zeng, either in his personal capacity or on behalf of Ocean Feast. Id. at pp. 15-
16.
106 R. Docs. 30-1, 30-2, 30-3.
107 R. Doc. 30 at ¶ 7.
108 Id. at ¶ 8.
109 Id. at ¶ 9.
      Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 24 of 26




party to the contract or that Lee breached the contract. Moreover, Longhai seemingly

acknowledges in its Opposition brief that it does not have an independent claim

against Lee, for breach of contract or an open account.                     Specifically, Longhai

addresses the purpose of piercing the corporate veil, which “furnishes a means for a

complainant to reach a second corporation or individual upon a cause of action that

otherwise would have existed only against the first corporation.”110 Thus, to the extent

Longhai asserts a breach of contract claim against Lee based upon his own actions

and not the actions of Louisiana Newpack through the alter ego theory, the claim

lacks facial plausibility and must be dismissed.

        The Court reaches the same conclusion regarding Longhai’s open account

claim asserted against Lee for actions taken in his personal capacity and not through

the alter ego theory. The Court finds that Longhai’s open account claim against

Defendants is based upon the same facts alleged in support of the breach of contract

claim, which concern only the actions taken by Louisiana Newpack.111 Thus, to the

extent Longhai asserts an open account claim against Lee based upon his own actions

and not through the alter ego doctrine, the claim lacks facial plausibility and must be

dismissed.

        Based upon the foregoing, Defendants’ Motion is granted to the extent that

they seek dismissal of the breach of contract and open account claims asserted against

Lee in his individual capacity and not through the alter ego theory, and those claims



110 R. Doc. 59 at p. 3 (quoting In re Gulf States Long Term Acute Care of Covington, LLC, 487 B.R. 713,
722 (Bankr. E.D. La. 2013) (internal quotation marks omitted) (emphasis added by Longhai).
111 R. Doc. 30 at ¶ 18.
       Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 25 of 26




are dismissed without prejudice. For the same reasons previously expressed, the

Court will exercise its discretion under Fed. R. Civ. P. 15 and grant Longhai’s request

to amend its Amended Complaint to cure these deficiencies. Longhai shall have

fourteen days from the date of this Order to amend its Amended Complaint to cure

the deficiencies with respect to its claims asserted against Lee in his personal

capacity and not through the alter ego theory.

           C. CONCLUSION

           For the foregoing reasons, IT IS ORDERED that Defendants Louisiana

Newpack’s and Edward Lee’s Rule 12(B)(6) Partial Motion to Dismiss                112   is

GRANTED in part and DENIED in part.               To the extent Defendants seek to

dismiss Longhai’s claim under Louisiana’s Open Account Statute, La. R.S. 9:2781, on

the basis that Longhai has failed to show that Louisiana applies in this case, the

Motion is DENIED. The Motion is also DENIED to the extent that Defendants seek

to dismiss Longhai’s claims against Lee in his personal capacity based upon the alter

ego theory of recovery. To the extent Defendants seek dismissal of Longhai’s open

account claim for failure to state a plausible claim, the Motion is GRANTED and the

open account claim asserted against both Defendants is DISMISSED without

prejudice. The Motion is also GRANTED to the extent Defendants seek dismissal

of Longhai’s breach of contract and open account claims asserted against Lee in his

individual capacity and not through the alter ego theory. However, pursuant to the




112   R. Doc. 55.
   Case 2:19-cv-12948-WBV-KWR Document 132 Filed 02/11/21 Page 26 of 26




Court’s discretion under Fed. R. Civ. P. 15(a), Longhai shall have fourteen (14) days

from the date of this Order to cure the deficiencies in its Amended Complaint.

      New Orleans, Louisiana, February 11, 2021.




                                       ______________________________
                                       WENDY B. VITTER
                                       United States District Judge
